[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 00-2132

                        KEVIN RONDEAU,

                    Plaintiff, Appellant,

                              v.

               STATE OF NEW HAMPSHIRE, ET AL.,

                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

     [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]


                            Before

                      Boudin, Chief Judge,
               Selya and Lynch, Circuit Judges.



     Kevin R. Rondeau on brief pro se.
     Charles P. Bauer and Ransmeier & Spellman Professional
Corporation on brief for appellees.




                        August 2, 2001
    Per Curiam.        Appellant, Kevin Rondeau, appeals the district

court's   dismissal      of    his   complaint   on   the   ground    of   res

judicata.       We give plenary review to a ruling based on res

judicata.      Porn v. National Grange Mut. Ins. Co., 93 F.3d 31, 33

(1st Cir. 1996).       We have carefully reviewed the parties' briefs

and the record on appeal.             Upon our independent review, we

affirm, essentially for the reasons stated in the district

court's orders, dated July 18, 2000, and September 13, 2000.

    In addition, there was neither error of law nor abuse of

discretion in the district court's refusal to recuse itself or

to retransfer this case to the United States District Court for

the Southern District of Ohio.          Rondeau also complains that the

district court refused to permit him to represent his minor

child or, in the alternative, to appoint counsel for her.                  But,

there was no prejudice as a result of the court's decision.

Rondeau had previously filed an identical complaint in 1998 and

he was permitted to litigate in that case on behalf of himself

and on behalf of his minor child.            We affirmed the dismissal of

that complaint in Rondeau v. State of New Hampshire, No. 98-

1802,   (1st    Cir.    Feb.   26,   1999)    (unpublished   per     curiam).

Because the instant case was properly dismissed on the basis of

res judicata -- a basis that would have remained a proper ground


                                      -2-
for dismissal even if the district court had permitted Rondeau

to represent the interests of that minor child in this case as

well -- there was no prejudice as a result of the district

court's refusal to permit Rondeau to represent that child or to

appoint counsel for her in this case.

    The motion to review the entire district court record is

granted.

    Appellant's motions to strike the appellees' brief are

denied.

    The judgment of the district court, dated September 14, 2000

is affirmed.




                              -3-